Name: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 28 December 1992 on certain measures applicable with regard to the twelve Republics of the former USSR concerning trade in certain steel products covered by the ECSC Treaty
 Type: Decision
 Subject Matter: international trade;  tariff policy;  iron, steel and other metal industries
 Date Published: 1992-12-31

 Avis juridique important|41992D058792/587/ECSC: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 28 December 1992 on certain measures applicable with regard to the twelve Republics of the former USSR concerning trade in certain steel products covered by the ECSC Treaty Official Journal L 396 , 31/12/1992 P. 0053 - 0054DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 28 December 1992 on certain measures applicable with regard to the twelve Republics of the former USSR concerning trade in certain steel products covered by the ECSC Treaty (92/587/ECSC)The Representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 During 1993 imports into all the Member States of steel products covered by the ECSC Treaty and mentioned in Annex I originating in Bulgaria shall be subject to licensing. Licences shall be issued only in accordance with the guidelines set out below. Article 2 Quantities of authorized imports shall be determined, for each product group and for the whole of the Community, according to the quotas indicated in Annex II. Article 3 The quotas shall be fixed annually; the quantities that may be allocated during the first four months shall not exceed one-third of the quota, and during the first eight months shall not exceed two-thirds of the quota. Article 4 Member States shall issue licences and inform the Commission thereof immediately. The Commission shall keep the Member States regularly informed of the extent to which the quantities referred to in Article 3 have been used up. The Member States and the Commission shall confer together in order to ensure that these quantities are not exceeded. Article 5 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1993. Done at Brussels, 28 December 1992. The President D. Hurd ANNEX I (Bulgaria) List of products subject to quota A. Coils 7208 11 00 7208 12 10 7208 12 91 7208 12 95 7208 12 98 7208 13 10 7208 13 91 7208 13 95 7208 13 98 7208 14 10 7208 14 90 7208 14 91 7208 14 99 7208 21 10 7208 21 90 7208 22 10 7208 22 91 7208 22 95 7208 22 98 7208 23 10 7208 23 91 7208 23 95 7208 23 98 7208 24 10 7208 24 91 7208 24 99 7211 12 10 7211 19 10 7211 22 10 7211 29 10 7219 11 10 7219 11 90 7219 12 10 7219 12 90 7219 13 10 7219 13 90 7219 14 10 7219 14 90 7225 20 10 7225 20 20 7225 30 00 B. Heavy plates 7211 11 00 7211 21 00 7208 31 00 7208 32 10 7208 32 30 7208 32 51 7208 32 59 7208 32 91 7208 32 99 7208 33 10 7208 33 91 7208 33 99 7208 41 00 7208 42 10 7208 42 30 7208 42 51 7208 42 59 7208 42 91 7208 42 99 7208 43 10 7208 43 91 7208 43 99 ANNEX II (Bulgaria) Quotas Products in Category A: 131 774 tonnes Products in Category B: 53 121 tonnes